Citation Nr: 1241258	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-34 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative joint disease (DJD), thoracolumbar spine.

2.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome (RPPS), left knee with patellar tendonitis.

3.  Entitlement to an evaluation in excess of 10 percent for retropatellar pain syndrome (RPPS), right knee with patellar tendonitis.

4.  Entitlement to a total disability rating (TDIU) based on individual unemployability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran was scheduled for a Travel Board hearing in August 2011.  He did not report for this hearing and did not request it to be rescheduled.  Therefore, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

The appeal was remanded to the RO in December 2011 for additional development.

The issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board finds that further development is necessary before a decision on the merits may be made.

The Board in December 2011 remanded this claim for additional development.  This included obtaining all records from the Social Security Administration (SSA) regarding any disability pension claims; and affording the Veteran a VA examination.

At a personal hearing before a DRO at the RO in February 2011, the Veteran offered testimony suggesting that he was unable to work because of his RPPS right and left knees.  His testimony was confusing and unclear in particular as to whether he had applied for and was receiving SSA disability benefits, or whether he had opted for an early retirement pension. 

As the record did not contain an SSA determination related to disability or retirement benefits, VA attempted to obtain relevant records from SSA.  After being informed by SSA that there were no records of a disability determination, a formal finding was made in February 2012 of the unavailability of these records.  

In February 2012, the Veteran wrote to VA stating that he was not receiving SSA disability.  He in fact had taken an early retirement under SSA.

The RO scheduled the Veteran for VA examination in December 2011.  The Veteran did not report for the examination.   

The Veteran submitted a written statement in March 2012 to the effect that he had been scheduled for surgery in January 2012.   He requested that VA reschedule the examination. 

It is pertinent to note that Congress has created the Veterans' benefits system to be uniquely pro-claimant.  See Jaquay v. Principi, 304 F.3d 1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. Cir. 2000); Hensley  v. West, 212 F.3d 1255 (Fed. Cir. 2000).  VA has a duty to fully and sympathetically develop a claimant's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362   (Fed. Cir. 1998).  In view of these directives, the Veteran should be afforded one more opportunity to appear for a VA examination.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159. 

Re-examinations will be requested whenever VA determines that there is a need to verify either the continued existence or the current severity of a disability. Individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  38 C.F.R. § 3.327(a) (2011).  Under 38 C.F.R. § 3.655(b), if a Veteran does not appear at a scheduled VA examination that is required in order to adjudicate a claim, VA may proceed with the adjudication of the claim.  This regulation states, "[w]hen a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc."  38 C.F.R. § 3.655(a).  The Board finds that the Veteran has provided good cause for his request to reschedule the examination.

However, the appellant is notified that it is his responsibility to report for any examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  The Board notes that "[T]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). 

The Veteran should be provided with another opportunity to report for the requested examinations. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain for inclusion in the claims folder complete private treatment records and VA clinical records, since March 2011, involving treatment relating to any and all of the Veteran's service-connected disabilities. A copy of any letter sent to any private providers, and any reply, including all records obtained, should be included in the claims file.  If the RO/AMC is unable to obtain these records, then it must notify the Veteran in writing and provide him an opportunity to respond.
2.  Reschedule the Veteran for the appropriate examination for knee and back disorders.  The claims folder, including a copy of this Remand, must be made available to the examiner and reviewed in conjunction with the examination.  All necessary tests should be conducted and the examiner is requested to review all pertinent records associated with the claims file. 

The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities would prevent him from obtaining and following substantially gainful employment for which his education and occupational experience would otherwise qualify him. 

The clinician is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of unemployability as against.  More likely and as likely support the contended unemployability; less likely weighs against the claim. 

A complete rationale for all opinions expressed must be provided, to include reference to specific clinical findings or documents in the claims file. 

3.  Notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).

4.  After completion of the above and any other development the RO/AMC should deem necessary, the RO should review the expanded record and determine if the claims remaining on appeal may be granted on any basis.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case, and should be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252  (West 2002), only a decision of the Board of Veterans' Appeals  is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2012). 

